Filed 09/04/20                                     Case 19-25064                                                   Doc 488



            1    Pages: 2

            2 Daren R. Brinkman (CA Bar No. 158698)
              firm@brinkmanlaw.com
            3
              BRINKMAN PORTILLO RONK, APC
            4
              4333 Park Terrace Drive, Ste. 205
              Westlake Village, CA 91361
            5 Tel: 818.597.2992 | Fax: 818.597.2998

            6    On behalf of Brinkman Portillo Ronk, APC

            7                           UNITED STATES BANKRUPTCY COURT
            8                           EASTERN DISTRICT OF CALIFORNIA
                                                 SACRAMENTO DIVISION
            9

           10       In re:                                          Chapter 11

           11       SlideBelts, Inc.,                               Case No.: 19-25064-FEC
           12
                                   Debtor.                          DC No. DRB-6
           13
                                                                    Hearing Date: September 28, 2020
           14                                                       Hearing Time: 1:30 pm
                                                                    Courtroom: 28
           15
                  BRINKMAN PORTILLO RONK, APC'S MOTION UNDER FED. R. CIV. P. 60(b) FOR
           16      RELIEF FROM ORDER ON ITS APPLICATION FOR COMPENSATION (DRB-3)
           17                  Brinkman Portillo Ronk, APC (“BPR”), files this motion for reconsideration (the
           18
                 "Motion") under Federal Rule of Civil Procedure ("FRCP") 60(b), made applicable to bankruptcy
           19
                 cases by Federal Rule of Bankruptcy Procedure ("FRBP") 9024, of the Order [Docket No. 479]
           20
                 (the “Fee Order”) on the Official Committee of Unsecured Creditors' First Interim and Final Fee
           21
                 Application of Brinkman Portillo Ronk, APC for Allowance of Compensation and
           22
                 Reimbursement of Expenses [DRB-3] (the "Fee Application").
           23
                       //
           24

           25          //

           26          //

                                                                1
Filed 09/04/20                                       Case 19-25064                                          Doc 488



            1          BPR presents this Motion and supporting papers, including a Memorandum and the

            2    Declaration of Kelsi J. Hunt, and respectfully requests that the Court grant the Motion.
            3

            4
                 Dated: September 4, 2020                            BRINKMAN PORTILLO RONK, APC
            5
                                                                     ___/s/ Daren R. Brinkman_________
            6                                                        By: Daren R. Brinkman
                                                                     Counsel for BPR
            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

                                                                 2
